Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 1 of 22 GL-+ (2714

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Western District of Oklahoma

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH THE CELLULAR
DEVICE ASSIGNED CALL NUMBER (615) 821-4319
WITH IMEI / ESN 310410969725640

Case No. M19- 4 -STE

Nee tt

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Western District of Oklahoma , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;
©) contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
210U.S.C. § 846 Drug Conspiracy
21 U.S.C. § 841(a)(1) Possession of Methamphetamine with Intent to Distribute

The application is based on these facts:

See Affidavit, attached hereto

wn Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.  —™”*”

Boduons bhmnson

Appligay t's signature

 

Rodney =“ Special Agent, HS!

Printed name and title

Sworn to before me and signed in my presence.
owe: bo [27/19 Lent ES

Judge's signature

 

City and state: Oklahoma City, Oklahoma SHON T. ERWIN, U.S. MAGISTRATE JUDGE

Printed name and title

 

 
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 2 of 22

ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the
cellular telephone assigned call number (615) 821-4319 [with International
Mobile Subscriber Identity/Electronic Serial Number 310410969725640]
(“the Account”), that are stored at premises controlled AT&T (“the Provider”),

headquartered at 11760 US HWY 1, SUITE 300, NORTH PALM BEACH

FL., 33408.
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 3 of 22

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within

the possession, custody, or control of the Provider, including any

information that has been deleted but is still available to the Provider or

that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider is required to disclose to the government the

following information pertaining to the Account listed in Attachment A for

the time period June 1, 2018 through February 8, 2019.

a. The following information about the customers or subscribers of

the Account:

lv.

Names (including subscriber names, user names, and

screen names);

Addresses (including mailing addresses, residential
addresses, business addresses, and e-mail addresses);

Local and long distance telephone connection records;
Records of session times and durations, and the

temporarily assigned network addresses (such as Internet
Protocol (“IP”) addresses) associated with those sessions;
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 4 of 22

Vv.

Vi.

Vil.

Vill.

Length of service (including start date) and types of service
utilized;

Telephone or instrument numbers (including MAC
addresses, Electronic Serial Numbers (“ESN”), Mobile
Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifier (“MEID”); Mobile Identification Number (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (““MSISDN”);
International Mobile Subscriber Identity Identifiers
(“IMSI”), or International Mobile Equipment Identities
(“IMEI”);

Other subscriber numbers or identities (including the
registration Internet Protocol (“IP”) address); and

Means and source of payment for such service (including
any credit card or bank account number) and billing

records.

b. All records and other information (not including the contents of

communications) relating to wire and electronic communications

sent or received by the Account, including:

1.

the date and time of the communication, the method of the
communication, and the source and destination of the
communication (such as the source and destination
telephone numbers (call detail records), email addresses,

and IP addresses); and
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 5 of 22

ii. information regarding the cell tower and antenna face (also
known as “sectors”) through which the communications

were sent and received.

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of 21 U.S.C. §§ 841(a)(1) and 846 (Unlawful Possession with Intent
to Distribute of a Controlled Substance and Conspiracy) involving SHAWN
MICHAEL THIBEAULT during the period June 1, 2018 through
February 8, 2019.

Law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney
support staff, agency personnel assisting the government in this
investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate

the things particularly described in this Warrant.
(2902
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 6 of 22 Br aie

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH
OF INFORMATION ASSOCIATED
WITH THE CELLULAR DEVICE
ASSIGNED CALL NUMBER (615)
821-4319 WITH INTERNATIONAL | Case No. “0 - /7-34G- STE
MOBILE SUBSCRIBER IDENTITY /
ELECTRONIC SERIAL NUMBER Filed Under Seal
310410969725640, THAT IS
STORED AT PREMISES
CONTROLLED BY AT&T

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, RODNEY JOHNSON, being first duly sworn, hereby depose and

state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a
search warrant for information associated with a certain cellular telephone
assigned call number (615) 821-4319, with International Mobile Subscriber
Identity/Electronic Serial Number 310410969725640 (“the SUBJECT
PHONE”), that is stored at premises controlled by AT&T, a wireless
telephone service provider headquartered at 11760 US HWY 1, SUITE 300,
NORTH PALM BEACH FL., 33408. The information to be searched is
described in the following paragraphs and in Attachment A. This affidavit is

made in support of an application for a search warrant under 18 U.S.C. §
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 7 of 22

2703(c)(1)(A) to require AT&T to disclose to the government copies of the
information further described in Section I of Attachment B. Upon receipt of
the information described in Section I of Attachment B, government-
authorized persons will review the information to locate items described in
Section II of Attachment B.

2. I have been employed as a Special Agent with the United States
Department of Homeland Security, Homeland Security Investigations (HSI)
and its predecessor the United States Customs Service since October 1997. I
am currently assigned to the Office of the Resident Agent in Charge,
Oklahoma City, Oklahoma (RAC/OC). As part of my daily duties as an HSI
Special Agent, I investigate criminal violations of federal law, including
violations of Title 18, United States Code, Section 545, Smuggling Goods into
the United States; Title 22, United States Code, Section 922(g)(5), Alien
Illegally or Unlawfully in the United States; Title 21, United States Code,
Section 952, Importation of Controlled Substances; and Title 21, United
States Code, Section 841, Possession with Intent to Distribute a Controlled
Substance (collectively, the “Specified Federal Offenses”).

3. I have specific training and experience in numerous methods of
investigation, including, but not limited to, electronic and visual surveillance,

general questioning of witnesses, the use of search warrants, the use of
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 8 of 22

confidential sources/informants, the use of pen registers, and the use of
undercover agents. Based on my training and experience relating to the
investigation of drug traffickers, and based upon interviews I have conducted
with other officers, defendants, informants, and other witnesses and
participants in drug trafficking activity, I am familiar with the ways that
drug traffickers conduct their business. My familiarity includes the various
means and methods by which drug traffickers import and distribute drugs,
their use of cellular telephones and other electronic devices, their use of
vehicles, and their use of numerical codes and code words to conduct drug
transactions. I am also familiar with the ways that drug traffickers conceal,
convert, transmit and transport their drug proceeds, including, but not
limited to, the use of couriers and vehicles to transport currency and
proceeds, and the use of third parties to purchase or hold title to assets.

4. I am familiar with the facts and circumstances of this
investigation as a result of my personal participation in the investigation
referred to in this affidavit and information summarized in reports I have
reviewed. I have compiled information derived from numerous discussions
with experienced law enforcement officers, including Special Agents of HSI

and other State and Local law enforcement officers.
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 9 of 22

5. The facts in this affidavit come from my personal observations,
my training and experience, and information obtained from other agents and
witnesses. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

6. Based on the facts set forth in this affidavit, there is probable
cause to believe that violations of 21 U.S.C. §§ 841(a)(1) and 846 (Unlawful
Possession with Intent to Distribute of a Controlled Substance and
Conspiracy) have been committed by SHAWN MICHAEL THIBEAULT
(“THIBEAULT”) and others. There is also probable cause to search the
information described in Attachment A for evidence, instrumentalities,
contraband, or fruits of these crimes as further described in Attachment B.

PROBABLE CAUSE

7. On February 8, 2019, at approximately 1022 hours, Oklahoma
Bureau of Narcotics (OBN) Agent Nathan Hartsburg observed a 2017 Silver
Volvo S90 (TN 7N338v4) travelling eastbound on I-40 near El Reno in the
Western District of Oklahoma. Agent Hartsburg paced the Volvo and
determined that it was travelling at approximately 75 miles per hour, in
excess of the 70 mile per hour posted speed limit. The driver and sole

occupant of the vehicle was identified as THIBEAULT When Agent

4
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 10 of 22

Hartsburg contacted him, THIBEAULT admitted that he had set his cruise
control on 74, in excess of the posted speed limit and consistent with Agent
Hartsburg’s observations. The registered owner of the vehicle was a third
party in Tennessee.

8. When asked, THIBEAULT identified the registered owner and
claimed that he had purchased the vehicle from him and that once he was
done paying off the car, the title would be placed in his name. Routine
records checks revealed that THIBEAULT had an outstanding arrest
warrant from the State of Montana. Agent Hartsburg originally believed
that the warrant was a non-extradition warrant, issued THIBEAULT a
warning and released him. When his dispatcher informed Agent Hartsburg
that it was an extradition warrant, Agent Hartsburg initiated a second traffic
stop based on the warrant and placed THIBEAULT under arrest. Upon his
arrest, law enforcement officials began to conduct an inventory search of the
vehicle. As the inventory search began, THIBEAULT became very agitated
and aggressive, stating that he did not consent to a search of his vehicle and
that he did not want agents searching the vehicle.

9. As the search began, agents first discovered $3,096 dollars in
cash which was secured as evidence by Agent Hartsburg. THIBEAULT

expressed no interest in the cash, which seemed odd to Agent Hartsburg.
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 11 of 22

THIBEAULT reiterated that he did not want agents to inventory his vehicle
and claimed that there was “expensive art” in the vehicle. As the search
continued, agents discovered a silver suitcase in the trunk of the car which
contained 25 bundles which later field tested positive for the presence of
cocaine. The 25 bundles weighed approximately 25 kilograms. Based on my
training and experience, such large quantities of cocaine indicate that the
drugs were intended for re-distribution and not for personal use.

10. After discovery of the cocaine, THIBEAULT engaged Agent
Hartsburg in conversation and told him “If I don’t check in, in an hour, my
whole family is dead.” When Agent Hartsburg asked if he wanted to talk to
someone, THIBEAULLT reiterate that his family was in danger and said “I
don’t have no choice, but to grab that, and put it where it needs to go. I
wasn’t put in a fucking position to just say no.” Based on my training and
experience, THIBEAULT was claiming that the individuals who owned the
drugs were tracking his movements, that he had to check in at certain
intervals to confirm his progress (to prevent any kind of controlled delivery
by law enforcement) and that he or his family had been threatened with
harm if he refused to deliver the cocaine.

11. After the cocaine was discovered, the inventory search continued.

In the car, agents discovered a series of receipts with dates leading up to the
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 12 of 22

date of arrest. Those receipts indicated that THIBEAULT was in Tennessee
on January 25, 2019, and then travelled from Pasadena, California on
February 5, 2019 through Arizona and Texas before he was arrested on
February 8, 2019 in Oklahoma. Also located in the car was a slip of paper
that had names and dollar amounts on it and which appeared, in my
experience, to be a partial drug ledger. Based upon my training and
experience, I believe that THIBEAULT was working to pick up and transport
drugs from California back to Tennessee and based on the existence of the
drug ledger was involved in further distribution of the drugs.

12. Among other evidence seized from THIBUEALT was: (1) White
iPhone with a Black Case; (2) Black Motorola Phone, with IMEI
351838092805785; (3) Black Samsung Phone, IMEI 356905090880782; and
(4) Black Prepaid TracFone Wireless. On February 28, 2019, U.S. Magistrate
Judge Shon Erwin signed a search warrant that authorized a search of those
phones. In executing that warrant, HSI was able to access all but the White
iPhone, which is the SUBJECT PHONE in this affidavit. Due to encryption
and other issues a download could not be accomplished and the contents of
the SUBJECT PHONE remain unknown.

13. The other three phones were successfully downloaded and the

contents reviewed. Each of those phones had the appearance of being a
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 13 of 22

“burner phone” meaning a phone that is obtained and used for a short period
of time in connection with one or only a few drug trafficking activities. In my
experience, drug traffickers use burner phones to help avoid law enforcement
scrutiny. By changing phones frequently, it is more difficult for law
enforcement to track and follow long term drug activity. The three phones in
question appeared to be burner phones in my experience because each one:
(1) covered only a short period of time (from approximately December 2018 to
the date of arrest February 8, 2019); (2) contained extensive drug related
conversation; (8) THIBEAULT was in possession of 4 cell phones, a number
which in my experience indicates that one or more of them are burner
phones; and (4) was otherwise devoid of a significant amount of other content
(e-mails, web browser activity, contacts, text messages etc. ) that one would
typically expect to find on a phone used on a more regular, longer term basis
for legitimate purposes.

14. Additional investigation has revealed evidence indicating that
THIBEAULT was and has been a long term and significant trafficker in
cocaine. For instance, on one of the burner phones THIBEAULT received a

message from 206-948-3901 which provided as follows:
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 14 of 22

K. After the last from D we are at 2M. You also have your credit
coming with P. Just keep your spreadsheet updated and add
your Mo. Thinking you should be able to get 22 23
THIBEAULT responded to that message a few minutes later with the
following:
Made two trips now making third ! With the 390 got 15 so now
have 450 plus 150 minus some expenses ten for for t and about
another ten for rents and travel ! So 580 is totals this trip ! So
getting 22.
Both of these messages were sent on January 31, 2019, approximately a week
before THIBEAULT’s arrest. In my training and experience, the discussions
above reflect conversations consistent with drug trafficking activity.
Specifically, the numbers discussed are consistent with the wholesale prices
of cocaine. When THIBEAULT writes, “With the 390 got 15” I believe he is
referring to 15 kilograms of cocaine for $390,000, which is approximately
$26,000 per kilogram. Later, THIBEAULT says, “580 is totals this trip! So
getting 22” which I believe is a reference to 22 kilograms of cocaine for
$580,000, which is just a little over $26,000 per kilogram. Based on my
training and experience, bulk cocaine from Mexico can presently be

purchased for approximately $26,000. Moreover, THIBEAULT was arrested
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 15 of 22

with 25 kilograms of cocaine, within a reasonable range of his stated
intention of getting 22 as reflected in the message above.

15. Based on the foregoing, it is apparent that THIBEAULT has
engaged in multiple trips from Tennessee to California and back, bringing in
substantial quantities of cocaine each time (the first text quoted above
indicates up to $2,000,000 worth of cocaine). In the present case, bank
receipts also confirm that THIBEUALT was in Tennessee and travelled to
California and then was returning back to Tennessee at the time of his
arrest. Because most of the phones in his possession were burner phones, I
believe that the SUBJECT PHONE is THIBEAULT’s primary personal
phone that he uses for everyday use. I have obtained toll and subscriber data
from the SUBJECT PHONE by way of administrative subpoena. Information
returned pursuant to that subpoena establishes that the SUBJ ECT PHONE
has been in use since June of 2018 and is in the name of a pre-paid company
— Tracfone Wireless. The report of made or received contacts with the
SUBJECT PHONE reveals over 16,000 contacts from June of 2018 through
February 11, 2019. While I do not yet know if THIBEUALT used this
personal phone for drug related communications, it appears based on the
extensive use over this time period, and the fact that he had this phone with

him at the time of his arrest, that THIBEAULT carries this personal phone

10
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 16 of 22

with him in connection with his drug trafficking trips to and from California.
Thus, historical cell site data connected to the SUBJECT PHONE would and
could reveal THIBEUALT’s travels to and from California and corroborate
the multiple cocaine trafficking trips discussed on his burner phones.

16. In my training and experience, I have learned that AT&T is a
company that provides cellular telephone access to the general public. I also
know that providers of cellular telephone service have technical capabilities
that allow them to collect and generate information about the locations of the
cellular telephones to which they provide service, including cell-site data, also
known as “tower/face information” or “cell tower/sector records.” Cell-site
data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone
and, in some cases, the “sector” (i.e., faces of the towers) to which the
telephone connected. These towers are often a half-mile or more apart, even
in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve
every call made to or from that device. Accordingly, cell-site data provides an
approximate location of the cellular telephone but is typically less precise
than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

11
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 17 of 22

17. Based on my training and experience, I know that AT&T can
collect cell-site data about the SUBJECT PHONE. I also know that wireless
providers such as AT&T typically collect and retain cell-site data pertaining
to cellular phones to which they provide service in their normal course of
business in order to use this information for various business-related
purposes.

18. Based on my training and experience, I know that wireless
providers such as AT&T typically collect and retain information about their
subscribers in their normal course of business. This information can include
basic personal information about the subscriber, such as name and address,
and the method(s) of payment (such as credit card account number) provided
by the subscriber to pay for wireless telephone service. I also know that
wireless providers such as AT&T typically collect and retain information
about their subscribers’ use of the wireless service, such as records about
calls or other communications sent or received by a particular phone and
other transactional records, in their normal course of business. In my
training and experience, this information may constitute evidence of the
crimes under investigation because the information can be used to identify
the SUBJECT PHONE’s user or users and may assist in the identification of

co-conspirators and/or victims.

12
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 18 of 22

AUTHORIZATION REQUEST

 

19. Based on the foregoing, I request that the Court issue the
proposed search warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of
Criminal Procedure 41.

20. I further request that the Court direct AT&T to disclose to the
government any information described in Section I of Attachment B that is
within its possession, custody, or control. Because the warrant will be served
on AT&T who will then compile the requested records at a time convenient to
it, reasonable cause exists to permit the execution of the requested warrant

at any time in the day or night.

J JJ bomen.

RODNEY JOHNS)N

Special Agent

Department of Homeland Security,
Homeland Security Investigations

(HSI)
th

SUBSCRIBED AND SWORN to before me this Z day of June,

Neon

SHON T. ERWIN
United States Magistrate Judge

 

2019.

13
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 19 of 22

ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the
cellular telephone assigned call number (615) 821-4319 [with International
Mobile Subscriber Identity/Electronic Serial Number 310410969725640|
(“the Account”), that are stored at premises controlled AT&T (“the Provider”),
headquartered at 11760 US HWY 1, SUITE 300, NORTH PALM BEACH

FL., 33408.
Case 5:19-mj-00346-STE Document 1 Filed 06/27/19 Page 20 of 22

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within
the possession, custody, or control of the Provider, including any
information that has been deleted but is still available to the Provider or
that has been preserved pursuant to a request made under 18 U.S.C. §
2703(f, the Provider is required to disclose to the government the
following information pertaining to the Account listed in Attachment A for

the time period June 1, 2018 through February 8, 2019.
a. The following information about the customers or subscribers of

the Account:
i. Names (including subscriber names, user names, and
screen names);

ii. Addresses (including mailing addresses, residential
addresses, business addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;
iv. Records of session times and durations, and the

temporarily assigned network addresses (such as Internet
Protocol (“IP”) addresses) associated with those sessions;
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 21 of 22

v. Length of service (including start date) and types of service

utilized;

vi. Telephone or instrument numbers (including MAC

Vil.

Vill.

addresses, Electronic Serial Numbers (“ESN”), Mobile
Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifier “MEID”); Mobile Identification Number (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (““MSISDN”);
International Mobile Subscriber Identity Identifiers
(““IMSI”), or International Mobile Equipment Identities
(“IMEI”);

Other subscriber numbers or identities (including the
registration Internet Protocol (“IP”) address); and

Means and source of payment for such service (including
any credit card or bank account number) and billing
records.

b. All records and other information (not including the contents of

communications) relating to wire and electronic communications

sent or received by the Account, including:

i.

the date and time of the communication, the method of the
communication, and the source and destination of the
communication (such as the source and destination
telephone numbers (call detail records), email addresses,

and IP addresses); and
Case 5:19-mj-00346-STE Document1 Filed 06/27/19 Page 22 of 22

iu. information regarding the cell tower and antenna face (also
known as “sectors”) through which the communications

were sent and received.

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of 21 U.S.C. §§ 841(a)(1) and 846 (Unlawful Possession with Intent
to Distribute of a Controlled Substance and Conspiracy) involving SHAWN
MICHAEL THIBEAULT during the period June 1, 2018 through
February 8, 2019.

Law enforcement personnel (who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney
support staff, agency personnel assisting the government in this
investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate

the things particularly described in this Warrant.
